United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        January 23, 2007
                                  FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk

                                           No. 05-40760
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                               Plaintiff-Appellee,
                                               versus

CHRISTOPHER W. JOHNSON,

                                                                               Defendant-Appellant.



                           Appeal from the United States District Court
                                for the Eastern District of Texas
                                 USDC No. 1:04-CR-113-ALL



Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967). Our independent review of the record

and counsel’s brief shows that there are no nonfrivolous issues for appeal. Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this

appeal is DISMISSED. See 5TH CIR. R. 42.2. The Government’s motion to dismiss the appeal is



       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.
DENIED.